DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant recites limitation(s):
receiving an indication of an occurrence of a renewal event at a mobile device associated with a mobile device user of the telecommunication network; 
balancing a load of the telecommunication network within a predetermined range.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Epner et al. US Publication 2015/0254703 in view of Peng US Publication 2002/0078209, Jones US Publication 2007/0032229 and Wagenheim US Publication 2011/0153397.

Regarding claims 1, 11, 13 and 16, Epner teaches system and method for enhancing a wireless customer experience by offering an incentive to the consumers in exchange of contract renewal for a limited period by the wireless service provider, and retaining a contract of the consumer for using wireless communication service for a limited period [Epner, 0029], the method comprising: 
at least one hardware server, coupled to a telecommunication network, wherein the server is configured to execute software modules [Epner, 0068, Fig. 3 and associated disclosure]; 
receiving an indication of an occurrence of a renewal event at a mobile device associated with a mobile device user of the telecommunication network (The wireless service provider sells the new mobile phone for $400 less to a customer who agrees to sign another two-year contract versus a customer willing to pay full price for the same phone without the requirement to renew the contract; The consumers are provided with a benefit of using the existing phone continuously, by simply signing an additional two year contract agreement and receiving a compensation for that agreement (customer is provided with the incentive after the indication is received that the customer is renewing their contract)) [Epner, 0066, 0067];
Epner does not explicitly recite balancing load of a telecommunication network. However, Peng teaches that when a gateway 108 becomes overloaded or 114 crashes, the gateway load balancer routes all mobile 110 Devices serviced by that overloaded or crashed gateway 108 to the geographically nearest gateway) [Peng, 0052].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Epner by adopting teachings of Peng to alleviate bottlenecks or improve balancing across some or all of the access points when loading imbalances occur.
Epner in view of Peng teaches system and method further comprising:
balancing a load of the telecommunication network within a predetermined range by: 
determining within the telecommunication network that the mobile device has performed a pattern of activities via the telecommunication network that indicate the mobile device has used a certain amount of data via the telecommunication network and is predicted to maintain usage (Peng, The load balancer 114 monitors wireless communication traffic, user movements, and each gateway CPU/memory payload and provides load balance among gateways 108. In one embodiment, the gateway load balance 114 tracks user's movements and the total system load to intelligently trigger synchronization among gateways) [Peng, 0052]; 

Therefore, it would have been obvious to one of ordinary skill in the art to modify Epner in view of Peng by adopting teachings of Jones to maintain customer loyalty and increase customer base by attracting new customers,
Epner in view of Peng and Jones teaches System and method further comprising:
maintaining the mobile device as a user of the telecommunication network (Epner, the primary wireless service provider offers new mobile phone at the subsidized price to the existing consumer in exchange for an agreement to maintain a service contract with the primary wireless service provider) [Epner, 0057] through providing an additional discrete allocated data bucket to the mobile device (Jones, The mobile communications device also includes a reward application operable to identify a reward based on the response data, wherein the reward is effective to modify an operational characteristic of the mobile communications device on the communications network) [Jones. 0011], 
wherein the additional discrete allocated data bucket enables the mobile device to increase a data load of the telecommunication network (Peng, The load balancer 114 monitors wireless communication traffic, user movements, and each gateway CPU/memory , 
wherein the additional discrete allocated data bucket is limited to thereby limit the increase of the load of the telecommunication network and permitting balancing of the load within the telecommunication network (Peng, The load balancer 114 monitors wireless communication traffic, user movements, and each gateway CPU/memory payload and provides load balance among gateways 108. In one embodiment, the gateway load balance 114 tracks user's movements and the total system load to intelligently trigger synchronization among gateways) [Peng, 0052], 
Epner in view of Peng and Jones does not explicitly recite how reward to be provided to the mobile device is determined and what formula(e) is used calculate the reward. However, Wagenheim teaches system and method for awarding incentives based on parameters of an incentive program. Therefore, it would have been obvious to one of ordinary skill in the art to modify Epner in view of Peng and Jones and Zhang by adopting teachings of Wagenheim to enable merchants offer rewards to renewing customers based on revenues earned from them and consider length of customer loyalty to offer rewards.
Epner in view of Peng, Jones and Wagenheim teaches system and method further comprising:
wherein the additional discrete allocated data bucket is provided based on a value equal to an integer quotient of a total number of renewal events over a number of qualified renewal events (Q/N), multiplied by a predetermined amount (G) of data (Wagenheim, determine the amount of the incentive to award to the customer based on parameters of an incentive program) [Wagenheim, 0065, Fig. 5]; and 
providing the additional discrete allocated data bucket to the mobile device (Epner, the primary wireless service provider offers new mobile phone at the subsidized price to 

Regarding claims 2 and 17, Epner in view of Peng, Jones and Wagenheim teaches system and method further comprising: 
establishing a renewal event counter for the mobile device user that tracks a number of renewal events (Wagenheim, frequency incentive, for example number of times brick-and-and mortar is visited during a specified interval) [Wagenheim, 0050]; and 
incrementing the renewal event counter for the mobile device user in response to occurrences of the renewal event, wherein a value of the renewal event counter is the total number of renewal events, and wherein the additional discrete allocated data bucket is a predetermined gigabyte monthly data allocation (Wagenheim, frequency incentive, for example number of times brick-and-and mortar is visited) [Wagenheim, 0050].

Regarding claims 3 and 18, Epner in view of Peng, Jones and Wagenheim teaches system and method, wherein the number of qualified renewal events is based on one or more biographical attributes assigned to the mobile device user (Wagenheim, determine the amount of the incentive to award to the customer based on parameters of an incentive program, one or more incentive rule) [Wagenheim, 0065, 0007, Fig. 5 and associated disclosure].

Regarding claim 4, Epner in view of Peng, Jones and Wagenheim teaches system and method, wherein the number of qualified renewal events is based on attributes assigned to a group of users in which the mobile device user has been grouped (Wagenheim, determine the amount of the incentive to award to the customer based on parameters of an incentive program, one or more incentive rule) [Wagenheim, 0065, 0007, Fig. 5 and associated disclosure].

Regarding claims 5 and 19, Epner in view of Peng, Jones and Wagenheim teaches system and method, wherein the number of qualified renewal events is based on historical renewal event activities of the mobile device user (Wagenheim, determine the amount of the incentive to award to the customer based on how well the transaction history of the customer conforms to the parameters of the incentive program; incentive rules) [Wagenheim, 0065, 0007].

Regarding claims 6, Epner in view of Peng, Jones and Wagenheim teaches system and method, wherein the number of qualified renewal events is based on an analysis of renewal event activities over a predetermined time period for multiple mobile device users (Wagenheim, determine the amount of the incentive to award to the customer based on how well the transaction history of the customer conforms to the parameters of the incentive program; incentive rules) [Wagenheim, 0065, 0007].

Regarding claims 7 and 15, Epner in view of Peng, Jones and Wagenheim teaches system and method, wherein the predetermined amount of the additional discrete allocated data bucket is based on an analysis of renewal event activities over a predetermined time period for multiple mobile device users (Wagenheim, determine the amount of the incentive to award to the customer based on parameters of an incentive program) [Wagenheim, 0065, Fig. 5].

Regarding claims 8, 12 and 20, Epner in view of Peng, Jones and Wagenheim teaches system and method further comprising: 
identifying a historical time window within which the mobile device user performed the renewal event (Epner, determining consumers of the wireless communication service with the expiring or expired (historical time window within which customer created-new or renewed contract) by the wireless service provider … offering an incentive to the consumers in exchange of contract renewal … and retaining contract of the consumer for using he wireless communication service) [Epner, 0023]; and 
determining whether a current time corresponds to the historical time window (Epner, determining consumers of the wireless communication service with expired/expiring contracts by a primary wireless service provider) [Epner, 0055, Fig. 1 and associated disclosure]; and 
upon determining that the current time corresponds to the historical time window, causing a user interface of the mobile device associated with the mobile device user to present information to the mobile device user about the additional discrete allocated data bucket in response to a subsequent renewal event (Epner, notifying the consumers about due date and offering of incentive) [Epner, 0061].

Regarding claim 9, Epner in view of Peng, Jones and Wagenheim teaches system and method further comprising: 
identifying a portion of a month within which the mobile device user previously performed the renewal event (Epner, determining consumers of the wireless communication service with expired/expiring contracts by a primary wireless service provider) [Epner, 0055, Fig. 1 and associated disclosure]; 
determining that a current time is within the portion of the month within which the mobile device user previously performed the renewal event, causing a user interface of the mobile device associated with the mobile device user to present information to the mobile device user about the additional discrete allocated data bucket in response to a subsequent renewal event (Epner, notifying the consumers about due date and offering of incentive) [Epner, 0061].

Regarding claims 10 and 14, Epner in view of Peng, Jones and Wagenheim teaches system and method further comprising: 
identifying a pattern of activities performed by the mobile device user that are associated with a likely renewal event (Peng, monitoring activity at the mobile device for automatically taking an action) [Peng, 0025]; 
determining whether a recent pattern of activities matches the pattern of activities (Epner, determining consumers of the wireless communication service with expired/expiring contracts by a primary wireless service provider) [Epner, 0055, Fig. 1 and associated disclosure]; and 
upon determining that the recent part pattern of activities matches the pattern of activities, causing a user interface of the mobile device associated with the mobile device user to present information to the mobile device user about the additional discrete allocated data bucket in response to a subsequent renewal event (Epner, notifying the consumers about due date and offering of incentive) [Epner, 0061].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Srinivasan et al. US Publication 2010/0085884 teaches system and method directed towards a system and method for providing load or traffic based reconfiguration for communication networks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810.  The examiner can normally be reached on Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        

July 7, 2021